DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 12-15, 21-24, 27-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments change the scope of the claim and hence, new reference was introduced in order to address amendments.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12, 27, 32 rejected under 35 U.S.C. 102 (a)(1) as being anticipated by  US2006/0056310A1 by Kim et al.(kim).
Referring to the claim 12, Kim Fig 4, 6 teaches, A plasma generation device  (Fig 4 Kim teaches a surface discharge dust cleaning device item 50; paragraph [0038]) comprising: 

    PNG
    media_image1.png
    433
    492
    media_image1.png
    Greyscale

a pair of electrodes (See Fig 4 item 60 and 70 pair of electrodes [0038]) positioned in association with a surface of a dielectric substrate (item 52 dielectric body and protecting film 80 paragraph [0044]), wherein 
the pair of electrodes comprises a first electrode and a second electrode (item 60 and 70 and paragraph [0038]), 
the first electrode and second electrode are of different sizes, one electrode of the pair of electrodes is smaller than the other of the pair of electrodes (see paragraphs [0041], [0042]), the first electrode and second electrode are separated by a distance (From the Fig 4 it is evident that they are separated by a distance on the dielectric substrate 52 abstract and claim 1 and paragraph [0017]), the first electrode and second 

Referring to claim 27 Kim teaches; A plasma generation kit  (Fig 4 Kim teaches a surface discharge dust cleaning device item 50; paragraph [0038]), comprising: an alternating current (AC) power supply (See paragraph [0046]); 
a first electrode and a second electrode, (item 60 and 70 and paragraph [0038]), 
 wherein the first electrode and second electrodes are different sizes and are connected to the AC power supply (From the Fig 4 it is evident that they are separated by a distance on the dielectric substrate 52 abstract and claim 1 and paragraph [0017]), wherein application of voltage from the AC power supply generates a non-thermal plasma discharge (See paragraph [0045], [0046] where Kim teaches the electrical circuits connections and voltage sources); and an adhesive on the first and second electrodes, wherein the adhesive is configured to attaching the first and second electrodes directly to a same surface of a dielectric substrate. (paragraphs [0038], [0043], and [0044] and [0046] Kim teaches a parallel electrodes printed on a dielectric substrate connected to an AC or DC power source and creates surface discharge).

Referring 32 Kim teaches, A plasma generation device (Fig 4 Kim teaches a surface discharge dust cleaning device item 50; paragraph [0038]), comprising: 
a pair of electrodes positioned in association with a surface of a dielectric substrate (item 60 and 70 and paragraph [0038]), wherein the pair of electrodes comprises a first electrode and a second electrode, the first electrode and second electrode are of different sizes, one electrode of the pair of electrodes is smaller than the other of the pair of electrodes (From the Fig 4 it is evident that they are separated by a distance on the dielectric substrate 52 abstract and claim 1 and paragraph [0017]), the first electrode and second electrode are separated by a distance, the first electrode and second electrode are electrically connected to a voltage source (See paragraph [0045], [0046] where Kim teaches the electrical circuits connections and voltage sources);  application of voltage from the voltage source generates a non-thermal plasma discharge, and the pair of electrodes are positioned at a non-zero distance above the surface of the dielectric substrate. (See Fig 4 and paragraphs [0038], [0043], [0044] and [0046] Kim teaches a parallel electrodes printed on a dielectric substrate which means non zero distance between dielectric substrate and the electrodes and electrodes are connected to an AC or DC power source and creates surface discharge).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 


Claims 13-15, 18, 21, 24, 28-31, 34 are rejected under 35 U.S.C. 103 as being un-patentable over Kim’s reference  as applied to claim 1 above, and further in view of   US Patent US7999173 B1 by Aships. 

Referring to the Claim 13 Kim teaches plasma generation device of claim 12, Kim is silent on wherein the voltage source comprises first and second alternating current voltage sources, which are respectively electrically connected to the first and the second electrodes, and the first or second alternating current voltage sources that is connected to a larger one of the pair of electrodes is switched. 
However, Aships teaches wherein the voltage source (Fig 2 item 215 voltage signal waveform source column 12 lines 29 to 36) comprises first (item 215) and second alternating current voltage sources (item 215C), which are respectively electrically connected to the first and the second electrodes, and the first or second alternating current voltage sources that is connected to a larger one of the pair of electrodes is switched (See column 13 lines 4 to 12 where Ashpis teaches the non-thermal plasma generation between the electrode 202 or 203 and ground using two voltage sources 215 and 215C and a switch 207).
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application, to replace the ground electrode with another floating electrode and use another source to the other electrode in order to 

Referring to claim 14  Kim’s reference as modified by Ashpis teaches the plasma generation device of claim 12, Aships further teaches wherein the first electrode and the second electrode are comprised of indium tin oxide (See column 11 lines 54 to 56 and Column 13 lines 43 to 46 and claim 13).

Referring to claim 15 Kim’s reference as modified by Ashpis teaches the plasma generation device of claim 12, Aships further teaches further comprising: a vent or hood configured to canalization airflow (see column 8 lines 23 to 50 where Ashpis teaches how the canalization airflow is designed for removing the dust on solar panel; See Fig 2 item 205 and column 12 lines 49 to 55).

Referring to claim 18 Kim’s reference as modified by Ashpis teaches the plasma generation device of claim 12, Aships further teaches wherein the pair of electrodes is embedded in the dielectric substrate. (Ashpis teaches embedded electrodes in to the dielectric substrate see Fig 2 item 202 and 203, in to dielectric substrate 201; column 12 lines 39 to 45).

Referring to claim 21 Kim’s reference as modified by Ashpis teaches the plasma generation device of claim 12, Aships further teaches wherein the first and second 

Referring to claim 24 Kim’s reference as modified by Ashpis teaches the plasma generation device of claim 12, Aships further teaches wherein the dielectric substrate is a camera lens, an optical sensor, a window, or part of a solar cell. (See Fig 2 item 206 column 12, lines 29 to 31 where Ashpis teaches the dielectric substrate is a part of solar cell).

  Referring to the claim 28 Kim’s reference  teaches the plasma generation kit of claim 27,  but silent on wherein the first electrode and the second electrode are comprised of indium tin oxide
However, Aships further teaches wherein the first electrode and the second electrode are comprised of indium tin oxide (See column 11 lines 54 to 56 and Column 13 lines 43 to 46 and claim 13).
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application to incorporate the Aships teachings to introduce the indium tin oxide electrodes in to Kim’s system in order to have a transparent electrode system when using for solar cells or as required by user’s application.

Referring to the claim 29 Kim’s reference as modified by Ashpis teaches the plasma generation kit of claim 27, Aships further teaches kit further comprising: a vent or hood configured to canalize airflow in proximity of the dielectric substrate (See column 8 

Referring to the claim 30 Kim’s reference as modified by Ashpis teaches the plasma generation kit of claim 27, Aships further teaches wherein the first and second electrodes are transparent. (See column 11 lines 54 to 56 and Column 13 lines 43 to 46 and claim 13).

Referring to the claim 31 Kim’s reference as modified by Ashpis teaches the plasma generating kit of claim 27, but Ashpis is silent on wherein the first and second electrodes are concave shaped relative to a surface of the dielectric substrate.
However, Ashpis teaches one of the electrodes as concave shaped (See Fig 2M item 202K bottom electrode; column 15 lines 24 to 29).
Hence, it would have been obvious to a person with ordinary skill before the filing date of the instant application, using the Asphin’s teaching of concave shaped electrode modifying both the electrodes of Kim in to concave shape in order to produce wind in a particular direction (See Aships: column 15 lines 24 to 29).

Referring to the claim 34 Kim teaches the plasma generation device of claim 32, Kim is silent on wherein the first and second electrodes are arranged on different sides of the dielectric substrate. 
 (See Fig 2I item 202 C, 202D and 2J item 202E and 202F  where the electrodes are placed on both sides of the dielectric substrate; column 14 lines 56 to 57 ).

    PNG
    media_image2.png
    731
    717
    media_image2.png
    Greyscale

	Hence, it would have been obvious to a person with ordinary skill before the filing date of the instant application, using the Asphin’s teachings of using electrodes on both sides of the dielectric substrate in to the Kim’s system in order to create a flow of plasma as desired by user (See Aships column 14 lines 56 to 62).

Allowable Subject Matter

Claim 22, 23, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Claims 12-15, 2, 24, and 27-34 are rejected.
Claims 22, 23 and 33 are objected.

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 
Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        1/29/2021